Order filed May 16, 2013




                                      In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-12-00353-CV
                                 __________

         IN THE INTEREST OF G.C. AND J.C., CHILDREN


                On Appeal from the County Court at Law No. 2
                              Ector County, Texas
                       Trial Court Cause No. CC2-2991-PC


                                    ORDER
      In this accelerated parental-termination appeal, each parents’ appellate
attorney has failed to file a brief. This court previously extended Appellants’
briefing deadline and informed Appellants by letter dated March 28, 2013, that
their briefs were due to be filed on or before April 15, 2013, and that “no further
extensions shall be filed.” Despite this court’s March 28 letter, neither Appellant
filed a brief, but Appellant (J.C.) filed a motion for extension. This court then
issued an order on May 2, 2013, in which we stated:
             Upon consideration of the importance of the rights at issue in
      this case, we grant in part the motion for extension. Appellants’ briefs
         are now due to be filed in this court on or before May 9, 2013.
         Appellee’s brief will be due for filing on or before May 29, 2013.
         The court considers this to be a serious matter in light of the Texas
         Supreme Court guidelines in cases of this nature. The court will not
         look upon further requests for extension with favor, and the court will
         not grant such requests except in cases of extreme necessity.
         Workload is not a case of extreme necessity. This case will be
         submitted on briefs on May 30, 2013.
Subsequent to this court’s May 2 order expressing that further extensions were not
to be requested, each Appellant has filed in this court a motion for extension of
time in which to file Appellant’s brief. As of today, neither Appellant has filed a
brief.
         The parents’ attorneys, J. ROXANNE BLOUNT and KEVIN D. ACKER,
are ORDERED to appear in person at 9:00 a.m. on Friday, June 7, 2013, in
the Commissioner’s Courtroom, Midland County Annex, 2110 North “A”
Street (corner of “A” and Scharbauer Drive) in Midland, Texas, to explain to
this court why they have continually failed to abide by this court’s filing deadlines.
At that time, this court may also enter a scheduling order that is enforceable by
contempt. The filing of a brief will not excuse the appearance.


                                                      PER CURIAM


May 16, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                           2